SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For10 August 2011 The Governor and Company of the Bank of Ireland Head Office 40 Mespil Road Dublin 4 Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Standard Form TR1 Voting rights attached to shares - Article 12(1) of directive 2004/109/EC Financial instruments - Article 11(3) of the Commission Directive 2007/14/EC 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Bank of Ireland 2. Reason for the notification (please tick the appropriate box or boxes): [ x] an acquisition or disposal of voting rights [ ] an acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached [ ] an event changing the breakdown of voting rights 3. Full name of person(s) subject to the notification obligation: Harris Associates L.P. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: August 8, 2011 6. Date on which issuer notified: August 9, 2011 7. Threshold(s) that is/are crossed or reached: 6% 8. Notified details: A) Voting rights attached to shares Class/type of shares (if possible using the ISIN CODE) Situation previous to the Triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect Ordinary - ISIN IE0030606259 6.22% SUBTOTAL A (based on aggregate voting rights) 6.22% B) Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration Date Exercise/Conversion Period/ Date Number of voting rights that may be acquired if the instrument is exercised/converted % of voting rights SUBTOTAL B (in relation to all expiration dates) Nil Nil Total (A+B) number of voting rights % of voting rights 6.22% 9. Chain of controlled undertakings through which the voting rights and/or the financial instrumentsare effectively held, if applicable: 10. In case of proxy voting: N/A 11. Additional information: Bank of Ireland is making this notification on receipt of a notification from Harris Associates L.P. under the Transparency (Directive 2004/109/EC) Regulations 2007. Done at Dublin on 10 August 2011 Contact: Helen Nolan, Group Secretary Telephone + SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. The Governor and Company of the Bank of Ireland Helen Nolan Group Secretary Date: 10 August 2011
